In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐3263 
NANCY ELLEN KOVACS, 
                                                   Plaintiff‐Appellant, 

                                   v. 

UNITED STATES OF AMERICA, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
              No. 11‐C‐1140 — Lynn Adelman, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 20, 2013 — DECIDED JANUARY 10, 2014 
                  ____________________ 

   Before WOOD, Chief Judge, and BAUER  and  FLAUM, Circuit 
Judges. 
    WOOD,  Chief  Judge.  This  appeal  marks  the  tenth 
installment of the  struggle between  taxpayer  Nancy  Kovacs 
and  the  Internal  Revenue  Service.  At  its  root,  the  case 
concerns the IRS’s attempts to collect tax debts that arose in 
tax years 1990–95. Because those debts had been discharged 
in  bankruptcy,  the  Service’s  efforts  violated  11  U.S.C. 
§ 524(a). Kovacs would like to be compensated for her efforts 
2                                                         No. 12‐3263 

in  resisting  the  IRS’s  demands.  But  because  most  of  the 
unlawful collection activities occurred outside the applicable 
two‐year  limitations  period,  the  bankruptcy  court  (affirmed 
by  the  district  court)  awarded  her  only  $3,750  in  attorneys’ 
fees.  Kovacs  contends  that  she  is  entitled  to  more.  We 
conclude,  however,  that  the  bankruptcy  court  correctly 
applied  our  instructions  in  Kovacs  v.  United  States,  614  F.3d 
666 (7th Cir. 2010), and that its judgment should be affirmed.   
                                   I 
    Kovacs  filed  for  bankruptcy  in  July  2001  and  received  a 
discharge  of  her  debts  in  October  2001.  Later  that  year,  the 
IRS  notified  her  that  it  had  applied  part  of  her  2000  tax  re‐
fund  against  her  outstanding  tax  debts  from  tax  years  1990 
to 1995. Over the following year, Kovacs’s attorneys and the 
IRS went back and forth about the status of those debts, with 
the  IRS  claiming  that  Kovacs  still  owed  over  $150,000  and 
Kovacs  denying  the  obligation.  Finally,  in  August  2003  IRS 
Appeals  Officer  Teresa  Mulcahy  sent  Kovacs  a  letter,  in 
which Mulcahy confirmed that Kovacs’s liabilities for the tax 
years  in  question  had  been  discharged  through  her  bank‐
ruptcy  proceeding.  Mulcahy  also  informed  Kovacs  that  the 
2000  refund  would  now  be  applied  against  her  non‐
discharged 1999 tax debt. 
    Apparently the right hand at the IRS did not know what 
the left hand was doing. Despite Mulcahy’s representations, 
in  September  2003  the  IRS  sent  Kovacs  two  letters  labeled 
“Statement  of  Adjustment  to  Your  Account.”  Each  of  these 
letters erroneously stated that Kovacs still owed over $13,000 
for debts from tax years 1990–1995; in fact, Mulcahy correct‐
ly  had  reported  that  those  debts  were  discharged.  Kovacs 
and her attorneys apparently spotted the mistake easily. One 
No. 12‐3263                                                           3 

of Kovacs’s attorneys  testified later:  “It  was a bit of a  clean‐
up; I wasn’t alarmed by it in any great fashion.” In response 
to  the  question  “although  you  may  have  found  [the  corre‐
spondence]  confusing,  it  [the  IRS]  wasn’t  trying  to  collect 
taxes for the [tax years in question]?” the lawyer responded, 
“I don’t believe it was, no.” After reviewing the two Septem‐
ber letters, Kovacs’s attorneys did not even bother to contact 
the  IRS  insolvency  unit  to  express  concern.  They  did,  how‐
ever, write a brief note clarifying the status of the discharged 
debt in later correspondence about Kovacs’s non‐discharged 
1999 tax debt. 
     About  18  months  later,  in  January  2005,  Kovacs  filed  an 
administrative  claim  against  the  IRS,  as  required  by  26 
U.S.C. § 7430(b)(1) as a predicate to a lawsuit. When the IRS 
did not respond to her administrative claim, Kovacs filed an 
adversary  complaint  in  bankruptcy  court  in  August  2005 
(Kovacs I). Her petition initially sought just under $12,000 in 
pre‐litigation  damages;  she  later  reduced  that  demand  to 
$8,622, and she also sought over $106,000 in litigation costs. 
At  trial,  the  IRS  admitted  its  fault  but  argued  that  the  two‐
year statute of limitations barred the action. Kovacs conced‐
ed  that  the  only  losses  she  could  claim  were  attorneys’  fees 
and costs. She prevailed, but her victory was disappointing. 
She recovered only a small part of the nearly $115,000 in to‐
tal  damages  she  sought.  The  court  cut  the  amounts  back  to 
$6,450  in  pre‐litigation  damages  and  $18,550  in  litigation 
costs  because  Kovacs  had  failed  to  mitigate  damages  and 
protracted the litigation.   
    On  appeal,  the  district  court  remanded  for  reconsidera‐
tion  of  the  government’s  statute‐of‐limitations  defense  (Ko‐
vacs II). Taking another look at the case, the bankruptcy court 
4                                                       No. 12‐3263 

found  for  the  government,  because  Kovacs  had  filed  more 
than  two  years  after  the  IRS’s  last  collection  action  (Kovacs 
III).  The  district  court  affirmed  (Kovacs  IV),  and  Kovacs  ap‐
pealed. We affirmed in part, but reversed with respect to the 
two letters that the IRS sent in September 2003, less than two 
years  prior  to  Kovacs’s  lawsuit  (Kovacs  V,  614  F.3d  666).  We 
remanded  to  the  bankruptcy  court  for  determination  of  the 
damages and litigation costs attributable to those two letters. 
    On remand again, the bankruptcy court determined that 
Kovacs was entitled to $3,750 for the two letters (Kovacs VI). 
The  court  recounted  the  testimony  of  Kovacs’s  lawyers  re‐
flecting  their  lack  of  concern  about  the  two  letters  and  con‐
cluded that “whatever damages were incurred as a result of 
the two September 2003 letters were minimal.” It generously 
estimated  that  “reasonable  legal  services  performed  by  Ko‐
vacs’[s]  attorneys  in  relation  to  the  two  September  2003  let‐
ters consumed approximately 25 hours.” Applying the statu‐
tory fee rate, the court found Kovacs entitled to $3,750 (that 
is, 25 hours at $150 per hour). Neither party takes issue with 
the  court’s  calculation  of  the  time  spent  responding  to  the 
two letters. 
     Even then, the case was not over. Kovacs appealed again 
to  the  district  court  (Kovacs  VII),  which  sent  the  case  back 
once more to the bankruptcy court to determine whether, in 
light  of  Kovacs  V,  Kovacs  was  still  the  prevailing  party  and 
the  government’s  position  was  still  not  substantially  justi‐
fied,  so  that  Kovacs  could  recover  under  the  statute.  That 
court found in Kovacs’s favor (Kovacs VIII); the district court 
upheld  the  $3,750  award  and  declared  that  the  award  was 
premised on litigation costs, not actual damages (Kovacs IX); 
and Kovacs has now returned to this court for Round 10.   
No. 12‐3263                                                           5 

                                     II 
   We  apply  the  same  standards  of  review  as  the  district 
court  when  we  review  bankruptcy  court  decisions.  In  re 
Smith, 582 F.3d 767, 777 (7th Cir. 2009). Questions of law are 
considered  de  novo,  and  factual  findings  receive  clear‐error 
scrutiny. Mungo v. Taylor, 355 F.3d 969, 974 (7th Cir. 2004). 
     Kovacs’s arguments on appeal seek to turn the clock back 
to  earlier  stages  in  this  litigation.  She  urges  first  that  the 
bankruptcy  court’s  determination  in  Kovacs  I  that  actual 
damages include attorneys’ fees was law of the case and thus 
should not have been disturbed. Next, she contends that the 
bankruptcy  court’s  award  was  for  actual  damages  and  thus 
not subject to the statutory fee limitation on litigation costs. 
Finally, she asserts that she is the prevailing party and there‐
fore entitled to litigation fees and costs for the entirety of the 
litigation. We address these points in turn.   
    1. Law of the Case; Mandate Rule 
    The Internal Revenue Code, 26 U.S.C. § 7433, authorizes 
a  plaintiff  to  recover  damages  for  unauthorized  tax  collec‐
tion activities (§ 7433 damages), but it also specifies that liti‐
gation  costs  in  such  actions  are  compensable  only  under  a 
different  Code  provision,  26  U.S.C.  § 7430  (§ 7430  litigation 
costs).  In  contrast  to  general  §  7433  damages,  §  7430  litiga‐
tion costs are limited by a presumptive maximum hourly fee 
provided in the statute. Id. § 7430(c)(1)(B)(iii).   
     In Kovacs I, the bankruptcy court awarded $6,450 in pre‐
litigation  attorneys’  fees  without  specifying  the  statutory 
provision  under  which  the  award  was  made.  Although  the 
court  measured  Kovacs’s  pre‐litigation  attorneys’  fees  ac‐
cording  to  §  7430’s  hourly  fee  rate,  Kovacs  argues  that  the 
6                                                          No. 12‐3263 

bankruptcy  court  determined  that  the  pre‐litigation  fees 
were compensable as § 7433 damages, rather than § 7430 lit‐
igation  costs.  This,  she  continues,  must  stand  as  law  of  the 
case  because  the  government  did  not  appeal  that  aspect  of 
the  bankruptcy  court’s  original  decision.  Kovacs,  however, 
misunderstands the law‐of‐the‐case doctrine and ignores the 
significance of the fact that Kovacs I was vacated by our deci‐
sion in Kovacs V. 
     The  law‐of‐the‐case  doctrine  “posits  that  when  a  court 
decides upon a rule of law, that decision should continue to 
govern  the  same  issues  in  subsequent  stages  in  the  same 
case.” Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 
816  (1988),  quoting  from  Arizona  v.  California,  460  U.S.  605, 
618  (1983).  This  principle  is  closely  related  to  the  mandate 
rule,  which  “requires  a  lower  court  to  adhere  to  the  com‐
mands of a higher court on remand.” United States v. Polland, 
56 F.3d 776, 777 (7th Cir. 1995). Both rules have a role to play 
in  this  case,  since  it  involves  rulings  from  a  higher  court  as 
well as seriatim decisions of courts at the trial level. A court 
to  which  a  case  has  been  remanded  may  address  only  the 
issue or issues remanded, issues arising for the first time on 
remand,  and  issues  that  were  timely  raised  but  which  re‐
main  undecided.  United  States  v.  Morris,  259  F.3d  894,  898 
(7th Cir. 2001). The lower court is bound, through the man‐
date  rule,  to  the  resolution  of  any  points  that  the  higher 
court has addressed. Id.; see also United States v. Husband, 312 
F.3d  247,  250  (7th  Cir.  2002)  (“[T]his  court  does  not  remand 
issues … when those issues have been waived or decided.”). 
    In Kovacs V, we held that Kovacs’s suit “as a whole” was 
not timely, because almost all of the IRS’s unlawful collection 
activities occurred more than two years before she filed her 
No. 12‐3263                                                             7 

lawsuit.  614  F.3d  at  677;  see  also  United  States  v.  Parker,  101 
F.3d  527,  528  (7th  Cir.  1996)  (“[T]he  scope  of  the  remand  is 
determined not by formula, but by inference from the opin‐
ion as a whole.”). This was an important ruling, since Kovacs 
may pursue this suit only insofar as her action falls within a 
proper  waiver  of  sovereign  immunity.  For  some  laws,  the 
applicable  statute  of  limitations  determines  the  temporal 
scope of the government’s waiver of sovereign immunity in a 
particularly forceful way. In such cases, the statute of limita‐
tions serves a weighty enough policy that a court must con‐
sider it even if the government has waived the point. John R. 
Sand & Gravel Co. v. United States, 552 U.S. 130, 133–34 (2008). 
For  this  kind  of  statute,  the  Court  noted,  “[a]s  convenient 
shorthand … [it] has sometimes referred to the time limits … 
as  ‘jurisdictional.’”  Id.  at  134.  Compare  Sebelius  v.  Auburn 
Reg.  Med.  Ctr.,  133  S.  Ct.  817,  824  (2013)  (deadline  for  ex‐
hausting  administrative  remedies  in  Medicare  suits  against 
the  United  States  is  not  jurisdictional).  Here,  however,  be‐
cause  the  government  has  raised  its  limitations  defense 
throughout  the  litigation,  it  makes  little  difference  whether 
we call the defense quasi‐jurisdictional. The only part of Ko‐
vacs’s  suit  that  survived  our  earlier  decision  relates  to  the 
two September 2003 letters, which appear to have been sent 
within the two‐year limitations period. Kovacs V, 614 F.3d at 
677.  We  remanded  for  determination  of  the  damages  that 
could be attributed exclusively to those letters. Id. 
    On  remand,  the  bankruptcy  court  properly  addressed 
this  issue.  It  calculated  the  number  of  hours  that  Kovacs’s 
attorneys  spent  responding  to  the  two  letters,  then  multi‐
plied  that  figure  by  the  statutory  fee  of  $150  per  hour.  Alt‐
hough  the  court  did not make clear whether its new award 
reflected § 7433 damages or § 7430 litigation costs, its use of 
8                                                           No. 12‐3263 

the  statutory  fee  from  § 7430—as  in  its  earlier  decision—
indicates that the award was based on § 7430. The bankrupt‐
cy court’s determination in Kovacs I has no further force be‐
cause we specifically vacated that order. (In fact, though we 
do not need to belabor the point, a look at the Kovacs I opin‐
ion  reveals  that  all  pre‐litigation  damages  awarded  there 
were associated with time‐barred collection activities.)   
     2. § 7433 Damages Versus § 7430 Litigation Costs 
     Kovacs next argues that, regardless of law of the case, the 
award  at  issue  here  was  for  damages  recoverable  under 
§ 7433,  and  therefore  it  was  not  subject  to  the  statutory  fee 
limitation  on § 7430 litigation costs. In her view, because all 
legal  services  related  to  the  two  letters  occurred  before  the 
commencement of litigation, by definition they could not be 
litigation  costs.  But  there  is  no  rule  that  litigation  costs  can 
accrue only after the litigation commences. See Webb v. Bd. of 
Educ. of Dyer Cnty, Tenn., 471 U.S. 234, 243 (1985) (“Of course, 
some of the services performed before a lawsuit is formally 
commenced  by  the  filing  of  a  complaint  are  performed  ‘on 
the  litigation.’”)  (interpreting  42  U.S.C.  §  1988).  To  be  com‐
pensable  under  a  fee‐shifting  statute,  “the  work  done  by 
counsel  must  be  ‘useful  and  of  a  type  ordinarily  necessary’ 
to secure the final result obtained from the litigation.” Penn‐
sylvania  v.  Del.  Valley  Citizens’  Council  for  Clean  Air,  478  U.S. 
546, 561 (1986) (quoting Webb, 471 U.S. at 243). “Application 
of this standard is left to the discretion of the district court.” 
Id. 
    There is no reason to apply a different analysis to the de‐
termination  of  reasonable  litigation  fees  under  26  U.S.C. 
§ 7430.  That  statute  allows  the  prevailing  party  to  collect 
“reasonable  litigation  costs  incurred  in  connection  with  [a] 
No. 12‐3263                                                           9 

court  proceeding,”  26  U.S.C.  §  7430(a)(2),  and  defines  rea‐
sonable  litigation  costs  to  include  “reasonable  fees  paid  or 
incurred for the services of attorneys in connection with the 
court proceeding,” id. § 7430(c)(1)(B)(iii). The key question is 
which  services  occur  “in  connection  with”  a  court  proceed‐
ing.  We  cannot  say  that  the  bankruptcy  court  in  this  case 
abused its discretion when it decided that the legal services 
performed for Kovacs occurred in connection with the litiga‐
tion. 
    The distinction between § 7430 litigation costs and § 7433 
damages  is  important  because  of  the  statutory  fee  cap  that 
applies  to  the  former.  Section  7430  spells  out  detailed  rules 
for  which  litigation  costs  are  recoverable.  Notably,  it  limits 
recoverable attorneys’ fees, absent special circumstances, at a 
cost‐of‐living‐adjusted  rate  that  was  $150  per  hour  at  the 
time  of  this  case.  See  § 7430(c)(1)(B)(iii).  Section  7433  does 
not include any such language; it authorizes the recovery of 
“actual,  direct  economic  damages,”  plus  costs.  Id.  § 7433(b). 
For  actions  relating  to  the  effect  of  a  discharge,  § 7433  per‐
mits an action for damages, but it notes that “administrative 
and  litigation  costs  in  connection  with  such  an  action  may 
only be awarded under section 7430.” 26 U.S.C. §§ 7433(e)(1), 
(2)(B)(i).   
    In  context,  it is clear that the bankruptcy court  based its 
award on § 7430. Looking to Exhibit 37, which contained en‐
tries  of  the  legal  services  performed  by  Kovacs’s  attorneys, 
the  court  “estimate[d]  a  total  of  10  hours  of  these  entries 
were in connection with the two September 2003 letters.” But 
the court did not stop with Exhibit 37. Overall, it concluded 
that  “the  reasonable  legal  services  performed  by  Kovacs’[s] 
attorneys  in  relation  to  the  two  September  2003  letters  con‐
10                                                      No. 12‐3263 

sumed  approximately  25  hours.”  Frankly,  even  this  seems 
generous  to  us,  but  neither  party  asks  us  to  review  this  as‐
pect of the case. The bankruptcy court acted well within its 
discretion  when  it  found  no  § 7433  damages  and  only  25 
hours of § 7430 litigation costs. 
      3. Fees for the Entire Litigation 
    Finally,  Kovacs  argues  that  she  is  entitled  to  her  attor‐
neys’ fees and costs for the entirety of the litigation because 
she was the prevailing party. See 26 U.S.C. § 7430(a). In sup‐
port  of  this  argument,  Kovacs  makes  a  few  points:  (1)  the 
bankruptcy court erred by failing to analyze § 7430 litigation 
costs  and  § 7433  damages  separately;  (2)  Kovacs’s  award 
should  not  be  reduced  for  failure  to  mitigate  damages;  and 
(3)  Kovacs’s  reasonable  litigation  costs  should  not  be  cali‐
brated  to  her  monetary  recovery  or  require  victory  on  all 
claims.  None  of  these  arguments,  however,  acknowledges 
the elephant in the room: the statute of limitations. 
     We  have already explained why the  only fair  reading of 
the  bankruptcy  court’s  opinion  reveals  that  it  concluded 
(correctly)  that  any  award  for  Kovacs  had  to  be  based  on 
§ 7430. Moreover, the result in Kovacs V was largely unfavor‐
able  to  Kovacs.  The  court  was  entitled  to  take  this  into  ac‐
count  when  it  considered  whether  Kovacs  was  entitled  to 
litigation costs for the entirety of  the litigation. Kovacs  tries 
to  avoid  this  result  by  arguing  that  some  attorneys’  fees 
should  be  compensable  as  damages  rather  than  litigation 
costs. She points out that a plaintiff who prevails against the 
IRS  seldom  has  additional  damages  beyond  her  attorneys’ 
fees.  But  this  argument  proves  too  much.  Notwithstanding 
that  reality,  Congress  chose  to  impose  a  statute  of  limita‐
tions. There is no support for the idea that Congress intend‐
No. 12‐3263                                                             11 

ed  to  set  aside  the  statute  of  limitations  for  the  most  likely 
form of loss associated with these claims. 
    We  have  little  to  say  about  Kovacs’s  argument  that  her 
award should not have been reduced for failure to mitigate 
damages,  for  the  simple  reason  that  the  award  was  not  re‐
duced for any such reason. Kovacs is apparently referring to 
the  bankruptcy  court’s  opinion  in  Kovacs  I,  in  which  the 
court cut her recovery because it found that she failed to mit‐
igate  damages  and  unreasonably  protracted  the  litigation. 
As  we  have  noted  several  times  in  this  opinion,  Kovacs  I  is 
history. It is true that the bankruptcy court remarked in Ko‐
vacs  VI  that  “this  case  has  been  vastly  over‐lawyered,  over‐
staffed,  and  over‐pleaded  by  Kovacs’  attorneys,”  but  that 
view  did  not  influence  the  court’s  award.  As  we  already 
have noted, the court calculated the hours spent responding 
to the two September letters and applied the statutory hour‐
ly fee. Because the award at issue here was not reduced for 
failure to mitigate, there is nothing to this argument.   
    Finally, Kovacs protests that the Supreme Court has held 
that  prevailing‐party  fee  awards  in  public  interest  cases 
should not be a function of the monetary sums at stake and 
that a plaintiff need not prevail on all claims in such cases to 
be entitled to full fees. E.g., Hensley v. Eckerhart, 461 U.S. 424, 
440  (1983).  That  is  true,  as  far  as  it  goes.  Public‐rights  suits 
often vindicate interests that cannot be quantified in money. 
See  City  of  Riverside  v.  Rivera,  477  U.S.  561,  575  (1986)  (“Be‐
cause damages awards do not reflect fully the public benefit 
advanced  by  civil  rights  litigation,  Congress  did  not  intend 
for  fees  in  civil  rights  cases  …  to  depend  on  obtaining  sub‐
stantial monetary relief.”).   
12                                                      No. 12‐3263 

    Fee‐shifting  in  tax  cases,  as  authorized  by  26  U.S.C. 
§ 7430, also serves an important public‐interest function; we 
find  it  unhelpful  to  wonder  whether  that  interest  is  as 
weighty as those served by the civil rights statute. Cf. Perdue 
v. Kenny A. ex rel. Winn, 559 U.S. 542, 559 (2010) (explaining 
that fee shifting in “Section 1988 serves an important public 
purpose by making it possible for persons without means to 
bring  suit  to  vindicate  their  rights”).  The  difficulty  for  Ko‐
vacs is not with the strength of the analogy between § 7430 
and § 1988; it is with the impact of the statute of limitations 
on her case. 
    In this appeal, Kovacs is trying to erase the consequences 
of Kovacs V and to avoid the fact that only a small remnant of 
her  case  remains.  She  would  like  us  to  rule  that,  notwith‐
standing that fact, she may recover all the litigation costs she 
accrued  throughout  this  saga.  That,  however,  would  flatly 
contradict  our  holding  in  Kovacs  V  that  “[e]ach  of  the  IRS’s 
attempts  to  collect  taxes  from  Kovacs  was  a  discrete  act  ra‐
ther than a continuing violation or part of the original viola‐
tion.”  614  F.3d  at  676.  Although  we  sympathize  with  Ko‐
vacs’s frustration at the IRS’s initial errors, the statute of lim‐
itations stands in the way of broader relief. The bankruptcy 
court,  affirmed  by  the  district  court,  correctly  held  that  Ko‐
vacs may recover only $3,750 in litigation costs. 
                                                          AFFIRMED.